Exhibit 10.2



FOURTH AMENDED AND RESTATED
PLEDGE AND SECURITY AGREEMENT
THIS FOURTH AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as such
agreement may be amended, supplemented, modified or amended and restated from
time to time, this “Agreement”), dated as of December 19, 2012, is made by
ANNTAYLOR, INC., a Delaware corporation (“ATI”), ANN INC., a Delaware
corporation (the “Parent”), ANNCO, INC., a Delaware corporation (“ANNCO”),
ANNTAYLOR DISTRIBUTION SERVICES, INC., a Delaware corporation (“ATDS”),
ANNTAYLOR RETAIL, INC., a Florida corporation (“ATR”) and ANN CARD SERVICES,
INC., a Florida corporation (“ACS” and, together with ATI, the Parent, ANNCO,
ATDS and ATR, the “Grantors” and each, individually, a “Grantor”) in favor of
BANK OF AMERICA, N.A., in its capacity as administrative agent for each of the
Lenders now or hereafter party to the Credit Agreement (as defined below) (the
“Agent”).
W I T N E S S E T H:
WHEREAS, ATI, ANNCO, ATDS, ATR (collectively, the “Original Borrowers”), the
Agent, the lenders referred to therein, the syndication agents named therein,
and the issuing banks named therein have entered into that certain $250,000,000
Third Amended and Restated Credit Agreement dated April 23, 2008 (as amended,
the “Original Credit Agreement”); and
WHEREAS, at the request of the Original Borrowers, ACS and ANN CANADA INC., a
Canadian corporation (the “Canadian Borrower” and, together with the Original
Borrowers and ACS, the “Borrowers” and each, individually, a “Borrower”), the
Lenders, the Agent and the syndication agents named therein have agreed to amend
and restate the Original Credit Agreement in its entirety pursuant to that
certain Fourth Amended and Restated Credit Agreement dated as of the date hereof
(as so amended and restated and as such agreement may be further amended,
supplemented, modified, or amended and restated from time to time, the “Credit
Agreement”); and
WHEREAS, the Parent owns, directly or indirectly, all of the Equity Interests of
each of the Borrowers and has and will materially benefit from the Revolving
Loans made or to be made and the Letters of Credit issued or to be issued under
the Credit Agreement, and in connection therewith and pursuant to the terms of
the Credit Agreement, the Parent simultaneously herewith has entered into that
certain Fourth Amended and Restated Parent Guaranty and is required to execute
and deliver this Agreement; and
WHEREAS, each of ANNCO, ATDS, ATR and ACS is, directly or indirectly, a wholly
owned Subsidiary of ATI and has and will materially benefit from the Revolving
Loans made and to be made, and the Letters of Credit issued and to be issued,
under the Credit Agreement; and
WHEREAS, the Parent, the Original Borrowers and the Agent have entered into that
certain Third Amended and Restated Pledge and Security Agreement dated April 23,
2008



--------------------------------------------------------------------------------



(as amended, the “Original Pledge and Security Agreement”), pursuant to which
certain of the Grantors granted a security interest in certain personal property
and assets as collateral security for the payment and performance of such
Grantors’ obligations under the loan documents relating to and including the
Original Credit Agreement; and
WHEREAS, as collateral security for payment and performance by each Grantor of
its Obligations, each Grantor is willing to continue, amend and grant to the
Lender, as the case may be, a security interest in certain of its personal
property and assets pursuant to the terms of this Agreement.
NOW, THEREFORE, in consideration of the above premises and in order to induce
the Lenders and each Letter of Credit Issuer to amend and restate the Original
Credit Agreement and continue to, respectively, make Revolving Loans and issue
Letters of Credit under the Credit Agreement, each Grantor hereby agrees with
the Agent for its benefit, and for the benefit of the Lenders and each Letter of
Credit Issuer, by acceptance hereof, as follows:
1.DEFINED TERMS. The following terms shall have the following respective
meanings:
“Accounts” means all of each Grantor’s now owned or hereafter acquired or
arising accounts, as defined in the UCC, including all Credit Card Accounts and
any rights to payment for the sale or lease of goods or rendition of services,
whether or not they have been earned by performance.
“Affiliate” as applied to any Person, shall mean any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote 10% or more of the Securities having voting power for the
election of directors of such Person or otherwise to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting Securities or by contract or otherwise; provided that no
financial institution, mutual fund or investment banking firm shall be an
Affiliate of any Grantor unless it owns, directly or indirectly, at least 20% of
such Securities of such Grantor.
“Chattel Paper” means all of each Grantor’s now owned or hereafter acquired
chattel paper, as defined in the UCC, including electronic chattel paper.
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of any Grantor.
“Documents” means all documents as such term is defined in the UCC, including
bills of lading, warehouse receipts or other documents of title, now owned or
hereafter acquired by any Grantor.
“Equity Interests” means, with respect to any Person, all shares, interests,
participations or other equivalent ownership interests (however, designated,
whether voting or non-voting) of such Person’s capital, whether now outstanding
or issued after the Effective Date.

2



--------------------------------------------------------------------------------



“Excluded Notes” means any promissory note with an original principal amount of
less than $1,000,000 owing to any Grantor from a senior executive or key
employee of such Grantor.
“General Intangibles” means all of each Grantor’s now owned or hereafter
acquired general intangibles, choses in action and causes of action and all
other intangible personal property of such Grantor of every kind and nature
(other than Accounts), including, without limitation, all contract rights,
payment intangibles, corporate or other business records, inventions, designs,
blueprints, plans, specifications, trade secrets, goodwill, computer software,
customer lists, registrations, licenses, franchises, tax refund claims, any
funds which may become due to such Grantor in connection with the termination of
any employee benefit plan or any rights thereto and any other amounts payable to
such Grantor from any employee benefit plan, rights and claims against carriers
and shippers, rights to indemnification, business interruption insurance and
proceeds thereof, property, casualty or any similar type of insurance and any
proceeds thereof, proceeds of insurance covering the lives of key employees on
which such Grantor is beneficiary, rights to receive dividends, distributions,
cash and other property in respect of or in exchange for pledged equity
interests or Investment Property and any letter of credit, guarantee, claim,
security interest or other security held by or granted to such Grantor, and
including without limitation, all Credit Card Accounts constituting “general
intangibles” as defined in the UCC.
“Instruments” means all instruments as such term is defined in the UCC, now
owned or hereafter acquired by any Grantor, including, without limitation, all
Pledged Notes constituting “instruments” as defined in the UCC.
“Inventory” means all of each Grantor’s now owned and hereafter acquired
inventory, goods and merchandise, wherever located, to be furnished under any
contract of service or held for sale or lease, all returned goods, raw
materials, work-in-process, finished goods (including embedded software), other
materials and supplies of any kind, nature or description which are used or
consumed in such Grantor’s business or used in connection with the packing,
shipping, advertising, selling or finishing of such goods, merchandise, and all
documents of title or other Documents representing them.
“Investment Property” means all of each Grantor’s right title and interest in
and to any and all: (a) securities whether certificated or uncertificated; (b)
securities entitlements; (c) securities accounts; (d) commodity contracts; or
(e) commodity accounts.
“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Grantor, including
rights to payment or performance under a letter of credit, whether or not such
Grantor, as beneficiary, has demanded or is entitled to demand payment or
performance.
“Pledged Collateral” is defined in Section 3(c) hereof.
“Pledged Notes” means all promissory notes of each Securities Issuer identified
in Schedule III hereto opposite the name of any Grantor and all other promissory
notes of any such Securities Issuer issued from time to time to such Grantor
other than any Excluded Notes,

3



--------------------------------------------------------------------------------



as such promissory notes are amended, modified, supplemented, restated or
otherwise modified from time to time and together with any promissory note of
any Securities Issuer taken in extension or renewal thereof or substitution
therefor.
“Securities Issuer” means any Person listed on Schedule III hereto that has
issued or may issue a Pledged Note.
“Supporting Obligations” means all supporting obligations as such term is
defined in the UCC.
“Trademark Inclusion Notice” is defined in Section 15 hereof.
“Trademarks” means all of each Grantor’s right, title and interest, whether now
owned or hereafter acquired, in and to all United States and foreign trademarks,
trade names, trade dress, service marks, trademark and service mark
registrations, and applications for trademark or service mark registration and
any renewals thereof (including without limitation each United States trademark,
trade name, trade dress, registration and application identified on the
schedules to the Trademark Inclusion Notice) and including all income,
royalties, damages and payments now and hereafter due and/or payable with
respect thereto (including without limitation damages for past or future
infringements thereof), the right to sue or otherwise recover for all past,
present and future infringements thereof, all rights corresponding thereto
throughout the world (but only such rights as now exist or may come to exist
under applicable local law) and all other rights of any kind whatsoever of each
Grantor accruing thereunder or pertaining thereto, together in each case with
the goodwill of the business connected with the use of, and symbolized by, each
such trademark and service mark.
“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests.
“Uniform Commercial Code jurisdiction” means any jurisdiction that has adopted
“Revised Article 9” of the UCC on or after July 1, 2001.
All other capitalized terms used but not otherwise defined herein have the
meanings given to them in the Credit Agreement or in Annex A thereto. All other
undefined terms contained in this Agreement, unless the context indicates
otherwise, have the meanings provided for by the UCC to the extent the same are
used or defined therein.
2.    GRANT OF LIEN.
(a)    As security for all Obligations, each Grantor hereby pledges, assigns,
charges, mortgages, delivers, transfers and grants to the Agent, for the benefit
of the Agent and the Lenders, a continuing security interest in, lien on,
assignment of and right of set‑off against, all of the following property and
assets of such Grantor, whether now owned or existing or hereafter acquired or
arising, regardless of where located:
(i)    all Accounts;

4



--------------------------------------------------------------------------------



(ii)    all Inventory;
(iii)    all contract rights evidencing, or substituted for, or relating to
Accounts, Inventory, Instruments or Investment Property described in clause (ix)
below;
(iv)    all Chattel Paper evidencing, or substituted for, or relating to
Accounts, Inventory, Instruments or Investment Property described in clause (ix)
below;
(v)    all Documents evidencing, or substituted for, or relating to Accounts,
Inventory, Instruments or Investment Property described in clause (ix) below;
(vi)    all Instruments;
(vii)    all Supporting Obligations and Letter-of-Credit Rights evidencing, or
substituted for, or relating to Accounts, Inventory, Instruments or Investment
Property described in clause (ix) below;
(viii)    all General Intangibles (other than intellectual property) evidencing,
or substituted for, or relating to Accounts, Inventory, Instruments or
Investment Property described in clause (ix) below;
(ix)    all Investment Property;
(x)    all Trademarks to the extent a Trademark Inclusion Notice has been
delivered to the Agent in accordance with Section 15 hereof;
(xi)    all money, cash, cash equivalents, securities and other property of any
kind of such Grantor held directly or indirectly by the Agent or any Lender;
(xii)    all of such Grantor’s Deposit Accounts, including the Payment Account;
(xiii)    all books, records and other property related to or referring to any
of the foregoing, including books, records, account ledgers, data processing
records, computer software and other property and General Intangibles at any
time evidencing or relating to any of the foregoing;
(xiv)    all accessions to, substitutions for and replacements, products and
proceeds of any of the foregoing, including, but not limited to, proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing;
Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in (a) any lease, license, contract, property rights or agreement to
which any Grantor is a party or any of its rights or interests thereunder, or
any property or assets subject to any lease, license, contract or agreement if
and for so long as the grant of such security interest shall constitute or
result in (i) the abandonment, invalidation or unenforceability of any right,
title or interest of any Grantor therein or (ii) in a breach or termination
pursuant to the terms of, or a default under, any such lease license, contract

5



--------------------------------------------------------------------------------



property rights or agreement (other than to the extent that any such term would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law (including the Bankruptcy Code) or principles of
equity), provided however that such security interest shall attach immediately
at such time as the condition causing such abandonment, invalidation or
unenforceability shall be remedied and, to the extent severable, shall attach
immediately to any portion of such lease, license, contract, property rights or
agreement, or such property or assets subject to any lease, license, contract or
agreement that does not result in any of the consequences specified in (i) or
(ii), (b) any real property leasehold held by a Grantor, (c) any Excluded Notes,
(d) motor vehicles covered by certificates of title, (e) any Equity Interests of
a Subsidiary of any Grantor and (f) any shares of Parent’s capital stock owned
by any Grantor or any Margin Stock owned by any Grantor, unless the Grantors in
aggregate own at any time Margin Stock (other than shares of Parent’s capital
stock) with an aggregate value over $1,000,000, in which case such Margin Stock
(other than shares of Parent’s capital stock) shall be included as Collateral or
disposed of for Cash Equivalents to be included as Collateral).
All of the foregoing and all other property of such Grantor in which the Agent
or any Lender may at any time be granted a Lien as collateral for the
Obligations, is herein collectively referred to as the “Collateral.”
(b)    The Collateral of each Grantor secures (i) in the case of each Borrower,
all Obligations of the Borrowers under the Loan Documents and (ii) in the case
of the Parent, the Guaranteed Obligations under the Parent Guaranty. All of the
Obligations shall be secured by all of the Collateral.
(c)    This Section 2 continues, reaffirms and amends, as the case may be, those
respective first priority pledge and security interests granted under the
Original Pledge and Security Agreement.
3.    PERFECTION AND PROTECTION OF SECURITY INTEREST.
(a)    Each Grantor shall, at its expense, perform all steps requested by the
Agent at any time to perfect, maintain, protect, and enforce the Agent’s Liens,
including: (i)  executing and filing financing or continuation statements, and
amendments thereof, in form and substance reasonably satisfactory to the Agent;
(ii) delivering to the Agent warehouse receipts covering any portion of the
Collateral located in warehouses and for which warehouse receipts are issued and
certificates of title covering any portion of the collateral for which
certificates of title have been issued; (iii) when an Event of Default has
occurred and is continuing, transferring Inventory to warehouses or other
locations designated by the Agent; (iv) placing notations on such Grantor’s
books of account to disclose the Agent’s security interest; and (v) taking such
other steps as are deemed necessary by the Agent to maintain and protect the
Agent’s Liens. Each Grantor agrees that a carbon, photographic, photostatic, or
other reproduction of this Agreement or of a financing statement is sufficient
as a financing statement.
(b)    If any Grantor at any time owns Collateral consisting of a negotiable
Document with a value in excess of $1,000,000 or Chattel Paper with an aggregate
value in _____

6



--------------------------------------------------------------------------------



excess of $1,000,000, such Grantor shall promptly notify Agent thereof and, upon
request of the Agent, deliver such Collateral to the Agent.
(c)    All notes and other instruments representing or evidencing the Pledged
Notes and all other Instruments now owned or at any time hereafter acquired by
any Grantor other than any Excluded Notes (collectively, the “Pledged
Collateral”) shall be delivered to and held by or on behalf of the Agent
pursuant hereto (except as otherwise provided in the last sentence of Section
10(c) hereof) and shall be in suitable form for transfer by delivery, or shall
be accompanied by duly executed instruments of transfer or assignments in blank,
all in form and substance satisfactory to the Agent. Upon the occurrence and
during the continuance of an Event of Default, the Agent shall have the right,
at any time in its discretion and without notice to such Grantor, to transfer to
or to register in the name of the Agent or any nominee of the Agent any or all
of the Pledged Collateral, subject only to the revocable rights specified in
Section 10 hereof. In addition, upon the occurrence and during the continuance
of an Event of Default, the Agent shall have the right at any time to exchange
instruments representing or evidencing Pledged Collateral for instruments of
smaller or larger denominations.
(d)    If required by the terms of the Credit Agreement and not waived by Agent
in writing (which waiver may be revoked), each Grantor shall obtain
authenticated control agreements from each issuer of uncertificated securities,
securities intermediary, or commodities intermediary issuing or holding any
financial assets or commodities to or for such Grantor.
(e)    If any Grantor is or becomes the beneficiary of a letter of credit in an
amount in excess of $1,000,000, such Grantor shall promptly notify Agent thereof
and enter into a tri‑party agreement with Agent and the issuer and/or
confirmation bank with respect to Letter-of-Credit Rights assigning such
Letter-of-Credit Rights to Agent and directing all payments thereunder to the
Payment Account, all in form and substance reasonably satisfactory to Agent.
(f)    Each Grantor shall take all steps necessary to grant the Agent control of
all electronic chattel paper in accordance with the Code and all “transferable
records” as defined in the Uniform Electronic Transactions Act.
(g)    Each Grantor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any filing office in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto that (a)
indicate the Collateral (i) as all assets of such Grantor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of the State of New York or such
jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) contain any other information required by part 5 of Article 9 of
the UCC of the State of New York for the sufficiency or filing office acceptance
of any financing statement or amendment, including whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor. Each Grantor agrees to furnish any such
information to the Agent promptly upon request. Each Grantor also ratifies its
authorization for the Agent to have filed in any Uniform Commercial Code
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.

7



--------------------------------------------------------------------------------



(h)    Each Grantor shall promptly deliver to Agent a copy of any complaint
filed by it asserting any commercial tort claim (as defined in the UCC) in an
amount in excess of $5,000,000 and unless otherwise consented by Agent, such
Grantor shall enter into a supplement to this Agreement, granting to Agent a
Lien in such commercial tort claim.
(i)    From time to time, each Grantor shall, upon the Agent’s request, execute
and deliver confirmatory written instruments pledging to the Agent, for the
ratable benefit of the Agent and the Lenders, the Collateral, but such Grantor’s
failure to do so shall not affect or limit any security interest or any other
rights of the Agent or any Lender in and to the Collateral with respect to such
Grantor. So long as the Credit Agreement is in effect and until all Obligations
have been fully satisfied, the Agent’s Liens shall continue in full force and
effect in all Collateral (whether or not deemed eligible for the purpose of
calculating the Availability or as the basis for any advance, loan, extension of
credit, or other financial accommodation).
(j)    No Reincorporation. Without limiting the prohibitions on mergers
involving any Grantor contained in the Credit Agreement or any other Loan
Document, no Grantor shall reincorporate or reorganize itself under the laws of
any jurisdiction other than the jurisdiction in which it is incorporated or
organized as of the date hereof or change its type of entity as identified on
Schedule II without the prior written consent of Agent.
(k)    Terminations Amendments Not Authorized. Each Grantor acknowledges that it
is not authorized to file any financing statement covering the Collateral or
amendment or termination statement with respect to any financing statement
covering the Collateral without the prior written consent of Agent and agrees
that it will not do so without the prior written consent of Agent, subject to
such Grantor’s rights under Section 9-509(d)(2).
(l)    No Restriction on Payments to Agent. No Grantor shall enter into any
Contract that restricts or prohibits the grant of a security interest in
Accounts, Chattel Paper, Instruments or payment intangibles or the proceeds of
the foregoing to Agent.
4.    LOCATION OF COLLATERAL. (a) Each Grantor represents and warrants to the
Agent and the Lenders that: Schedule I is a correct and complete list of the
location of such Grantor’s chief executive office and the location of its books
and records and (b) Schedule I correctly identifies any of such facilities and
locations that are not owned by such Grantor. Each Grantor covenants and agrees
that it will not (i) maintain any Collateral at any location other than those
locations owned or leased by such Grantor or otherwise listed for such Grantor
on Schedule I except for Collateral which is in transit from a supplier to a
Grantor or to customers of a Grantor or between any such locations or (ii)
change the location of its chief executive office or location of its books and
records from the location identified in Schedule I, unless it gives the Agent at
least thirty (30) days’ prior written notice thereof. Without limiting the
foregoing, each Grantor represents that all of its Inventory (other than
Inventory in transit from a supplier to a Grantor or to customers of a Grantor
or between any such locations) is, and covenants that all of its Inventory will
be, located either (a) on premises owned by such Grantor, (b) on premises leased
by such Grantor, or (c) in a warehouse or with a bailee, provided that the Agent
has received an executed bailee letter or collateral access agreement from the
applicable Person in form and substance reasonably satisfactory to the Agent.

8



--------------------------------------------------------------------------------



5.    JURISDICTION OF ORGANIZATION. Schedule II hereto identifies each Grantor’s
name as of the Effective Date as it appears in official filings in the state of
its incorporation or other organization, the type of entity of such Grantor
(including corporation, partnership, limited partnership or limited liability
company), organizational identification number issued by such Grantor’s state of
incorporation or organization or a statement that no such number has been issued
and the jurisdiction in which such Grantor is incorporated or organized. Each
Grantor has only one state of incorporation or organization.
6.    TITLE TO, LIENS ON, AND SALE AND USE OF COLLATERAL. Each Grantor
represents and warrants to the Agent and the Lenders and agrees with the Agent
and the Lenders that: (a) such Grantor has rights in and the power to transfer
all of the Collateral free and clear of all Liens whatsoever, except for Liens
permitted by Section 7.10 of the Credit Agreement; (b) the Agent’s Liens in the
Collateral will not be subject to any prior Lien except for those Liens
identified in clause (a), (b), (c), (d) and (f) of the definition of Permitted
Liens and permitted by clauses (b)(iii), (iv), (v), (vi), (vii) and (viii) of
Section 7.10 of the Credit Agreement; and (c) such Grantor will use, store, and
maintain the Collateral in accordance with customary business practices and will
use such Collateral for lawful purposes only.
7.    ACCOUNTS.
(a)    Each Grantor hereby represents and warrants to the Agent and the Lenders,
with respect to such Grantor’s Accounts that are to be included in the
determination of Eligible Credit Card Accounts, that: (i) such Account arises
from the sale of goods, is owned by such Grantor and represents a complete bona
fide transaction which requires no further act on the part of such Grantor to
make such Account payable by the Account Debtor; (ii) such Account and the
underlying contract related thereto does not contravene in any material respect
any laws, rules or regulations applicable thereto including, without limitation,
rules and regulations relating to truth-in-lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy and no Grantor party to the underlying contract related thereto is in
violation of any such laws, rules or regulations in any material respect; (iii)
the goods, the sale of which gave rise to the Account, were not at the time of
the sale subject to any Lien other than Liens permitted under Section 7.10(b) of
the Credit Agreement; and (iv) no Grantor is in material breach of any express
or implied material representations or warranty with respect to the goods, the
sale of which gave rise to such Account nor in material breach of any material
representation or warranty, covenant or other agreement contained in the Loan
Documents with respect to such Account.
(b)    No Grantor shall accept any note or other instrument (except a check or
other instrument for the immediate payment of money) with respect to any Account
without the Agent’s written consent. If the Agent consents to the acceptance of
any such instrument, it shall be considered as evidence of the Account and not
payment thereof and such Grantor will promptly deliver such instrument to the
Agent, endorsed by such Grantor to the Agent in a manner satisfactory in form
and substance to the Agent. Regardless of the form of presentment, demand,
notice of protest with respect thereto, such Grantor shall remain liable thereon
until such instrument is paid in full.

9



--------------------------------------------------------------------------------



(c)    Each Grantor shall notify the Agent promptly of all disputes and claims
in excess of $500,000 with any Account Debtor, and agrees to settle, contest, or
adjust such dispute or claim at no expense to the Agent or any Lender. No
discount, credit or allowance shall be granted to any such Account Debtor
without the Agent’s prior written consent, except for discounts, credits and
allowances made or given in the ordinary course of such Grantor’s business when
no Event of Default exists hereunder. The Agent may at all times when an Event
of Default exists hereunder, settle or adjust disputes and claims directly with
Account Debtors for amounts and upon terms which the Agent or the Required
Lenders, as applicable, shall consider advisable and, in all cases, the Agent
will credit the Borrower’s Loan Account with the net amounts received by the
Agent in payment of any Accounts in accordance with the provisions of the Credit
Agreement.
8.    INVENTORY; PERPETUAL INVENTORY.
(a)    Each Grantor represents and warrants to the Agent and the Lenders and
agrees with the Agent and the Lenders that all of the Inventory owned by such
Grantor is and will be held for sale or lease, or to be furnished in connection
with the rendition of services, in the ordinary course of such Grantor’s
business, and is and will be fit for such purposes. Each Grantor will keep its
Inventory in good and marketable condition, except for damaged or defective
goods arising in the ordinary course of such Grantor’s business. No Grantor
will, without the prior written consent of the Agent, acquire or accept any
Inventory on consignment or approval. Each Grantor agrees that all Inventory
produced by such Grantor in the United States of America will be produced in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations, and orders thereunder. Each Grantor will conduct a
physical count of the Inventory at least once per Fiscal Year, and after and
during the continuation of an Event of Default, at such other times as the Agent
requests. Each Grantor will maintain a perpetual inventory reporting system at
all times. No Grantor will, without the Agent’s written consent, sell any
Inventory on a bill-and-hold, guaranteed sale, sale on approval, consignment, or
other repurchase or return basis.
(b)    If an Event of Default has occurred and is continuing or during any
period that Liquidity is less than $37,500,000, in connection with all Inventory
financed by Letters of Credit, each Grantor will, at the Agent’s request,
instruct all suppliers, carriers, forwarders, customs brokers, warehouses or
others receiving or holding cash, checks, Inventory, Documents or Instruments in
which the Agent holds a security interest to deliver them to the Agent and/or
subject to the Agent’s order, and if they shall come into such Grantor’s
possession, to deliver them, upon request, to the Agent in their original form
and shall also, designate the Agent as the consignee on all bills of lading and
other negotiable and non-negotiable documents.
9.    [RESERVED].
10.    PLEDGED COLLATERAL. (a) The Pledged Notes of any Grantor’s Subsidiaries
(if any), and, to the best of each Grantor’s knowledge, all other Pledged Notes,
have been duly authorized, issued and delivered, and is the legal, valid,
binding and enforceable obligation of the issuers thereof.

10



--------------------------------------------------------------------------------



(b)    The Pledged Notes constitute all of the Pledged Collateral except for
Pledged Collateral consisting of checks and drafts received in the ordinary
course of business and with respect to which the Agent has not at any time
requested possession and which are not a material portion of the Collateral
under this Agreement (the “Personal Property Collateral”), either singly or in
the aggregate.
(c)    The pledge and delivery of the Pledged Collateral pursuant to this
Agreement and all other filings and other actions taken by each Grantor to
perfect such security interest prior to the date hereof, create a continuing,
valid and perfected first priority security interest in the Pledged Collateral,
securing the payment of the Obligations except for Pledged Collateral consisting
of checks and drafts received in the ordinary course of business with respect to
which the Agent has not at any time requested possession and which are not a
material portion of the Personal Property Collateral, either singly or in the
aggregate.
(d)    So long as no Event of Default shall have occurred and be continuing:
(i)    Each Grantor, and not the Agent, shall be entitled to receive and retain
any and all principal and interest paid in respect of the Pledged Collateral
provided, however, that any and all principal and interest paid or payable other
than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Collateral, shall forthwith be delivered to the Agent to hold as Pledged
Collateral and shall, if received by any Grantor, be received in trust for the
benefit of the Lenders and the Letter of Credit Issuers, be segregated from the
other property or funds of such Grantor, and be forthwith delivered to the
Agent, as Pledged Collateral in the same form as so received (with any necessary
indorsement).
(ii)    The Agent shall promptly execute and deliver (or cause to be executed
and delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights which it is entitled to exercise pursuant
to paragraph (i) above and to receive the principal or interest payments which
it is authorized to receive and retain pursuant to paragraph (ii) above.
(e)    Upon the occurrence and during the continuance of an Event of Default and
at the direction of the Required Lenders:
(i)    All rights of any Grantor to receive the principal and interest payments
which it would otherwise be authorized to receive and retain pursuant to Section
10(d)(ii) hereof shall cease, and all such rights shall thereupon become vested
in the Agent, who shall thereupon have the sole right to receive and hold as
Pledged Collateral such principal and interest payments which shall forthwith be
delivered to the Agent to be applied to the Obligations in such order as
provided in Section 7.25 (or, if applicable, Section 3.5) of the Credit
Agreement .
(ii)    All principal and interest payments which are received by any Grantor
contrary to the provisions of paragraph (ii) of Section 10(d) hereof shall be
______

11



--------------------------------------------------------------------------------



received in trust for the benefit of the Lenders and the Letter of Credit
Issuers and shall be segregated from other funds of such Grantor and shall be
forthwith paid over to the Agent as Pledged Collateral in the same form as so
received (with any necessary indorsement).
(f)    [Reserved].
(g)    [Reserved].
(h)    The Grantors hereby agree that the aggregate principal amount of all
promissory notes described in clause (i) of the definition of Excluded Notes at
any time outstanding shall not exceed $3,000,000.
11.    DOCUMENTS, INSTRUMENTS, AND CHATTEL PAPER. Each Grantor represents and
warrants to the Agent and the Lenders that (a) all Documents, Instruments, and
Chattel Paper describing, evidencing, or constituting Collateral, and all
signatures and endorsements thereon, are and will be complete, valid, and
genuine, and (b) all goods evidenced by such Documents are and will be owned by
such Grantor, free and clear of all Liens other than Liens permitted under
Section 7.10(b) of the Credit Agreement.
12.    RIGHT TO CURE. The Agent may, in its reasonable discretion, and shall, at
the direction of the Required Lenders, pay any amount or do any act reasonably
required of any Grantor hereunder or under any other Loan Document in order to
preserve, protect, maintain or enforce the Obligations, the Collateral or the
Agent’s Liens therein, and which such Grantor fails to pay or do, including
payment of any judgment against such Grantor, any insurance premium, any
warehouse charge, any finishing or processing charge, any landlord’s or bailee’s
claim, and any other Lien upon or with respect to the Collateral. All payments
that the Agent makes under this Section 12 and all out-of-pocket costs and
expenses that the Agent pays or incurs in connection with any action taken by it
hereunder shall be charged to the Borrower’s Loan Account as a Revolving Loan.
Any payment made or other action taken by the Agent under this Section 12 shall
be without prejudice to any right to assert an Event of Default hereunder and to
proceed thereafter as herein provided.
13.    POWER OF ATTORNEY. Each Grantor hereby appoints the Agent and the Agent’s
designee as each Grantor’s attorney, with power: (a) to endorse such Grantor’s
name on any checks, notes, acceptances, money orders, or other forms of payment
or security that come into the Agent’s or any Lender’s possession; (b) to sign
such Grantor’s name on any invoice, bill of lading, warehouse receipt or other
negotiable or non-negotiable Document constituting Collateral, on drafts against
customers, on assignments of Accounts, on notices of assignment, financing
statements and other public records and to file any such financing statements by
electronic means with or without a signature as authorized or required by
applicable law or filing procedure; (c) so long as any Event of Default has
occurred and is continuing to notify the post office authorities to change the
address for delivery of such Grantor’s mail to an address designated by the
Agent and to receive, open and dispose of all mail addressed to such Grantor;
(d) to send requests for verification of Accounts to customers or Account
Debtors; (e) upon the occurrence and during the continuance of an Event of
Default, to complete in such Grantor’s name or the Agent’s name, any order, sale
or transaction, obtain the ____________

12



--------------------------------------------------------------------------------



necessary Documents in connection therewith, and collect the proceeds thereof;
(f) upon the occurrence and during the continuance of an Event of Default, to
clear Inventory through customs in such Grantor’s name, the Agent’s name or the
name of the Agent’s designee, and to sign and deliver to customs officials
powers of attorney in such Grantor’s name for such purpose; (g) to the extent
such Grantor’s authorization given in Section 3(g) hereof is not sufficient, to
file such financing statements with respect to this Agreement, with or without
such Grantor’s signature, or to file a photocopy of this Agreement in
substitution for a financing statement, as the Agent may deem appropriate and to
execute in such Grantor’s name such financing statements and amendments thereto
and continuation statements which may require such Grantor’s signature; (h) to
receive, indorse and collect all instruments made payable to such Grantor
representing any interest payment or other distribution in respect of the
Pledged Collateral or any part thereof and to give full discharge for the same;
and (i) to do all things necessary to carry out the Credit Agreement and this
Agreement. Each Grantor ratifies and approves all acts of such attorney. None of
the Lenders or the Agent nor their attorneys will be liable for any acts or
omissions or for any error of judgment or mistake of fact or law except for
their gross negligence or willful misconduct. This power, being coupled with an
interest, is irrevocable until the Credit Agreement has been terminated and the
Obligations have been fully satisfied.
14.    THE AGENT’S AND LENDERS’ RIGHTS, DUTIES AND LIABILITIES.
(a)    Each Grantor assumes all responsibility and liability arising from or
relating to the use, sale, license or other disposition of the Collateral. The
Obligations shall not be affected by any failure of the Agent or any Lender to
take any steps to perfect the Agent’s Liens or to collect or realize upon the
Collateral, nor shall loss of or damage to the Collateral release any Grantor
from any of the Obligations. Following the occurrence and during the
continuation of an Event of Default, the Agent may (but shall not be required
to), and at the direction of the Required Lenders shall, without notice to or
consent from any Grantor, sue upon or otherwise collect, extend the time for
payment of, modify or amend the terms of, compromise or settle for cash, credit,
or otherwise upon any terms, grant other indulgences, extensions, renewals,
compositions, or releases, and take or omit to take any other action with
respect to the Collateral, any security therefor, any agreement relating
thereto, any insurance applicable thereto, or any Person liable directly or
indirectly in connection with any of the foregoing, without discharging or
otherwise affecting the liability of any Grantor for the Obligations or under
the Credit Agreement or any other agreement now or hereafter existing between
the Agent and/or any Lender and any Grantor.
(b)    It is expressly agreed by each Grantor that, anything herein to the
contrary notwithstanding, each Grantor shall remain liable under each of its
contracts and each of its licenses to observe and perform all the conditions and
obligations to be observed and performed by it thereunder. Neither Agent nor any
Lender shall have any obligation or liability under any contract or license by
reason of or arising out of this Agreement or the granting herein of a Lien
thereon or the receipt by Agent or any Lender of any payment relating to any
contract or license pursuant hereto. Neither Agent nor any Lender shall be
required or obligated in any manner to perform or fulfill any of the obligations
of any Grantor under or pursuant to any contract or license, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any contract

13



--------------------------------------------------------------------------------



or license, or to present or file any claims, or to take any action to collect
or enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
(c)    Agent may at any time after an Event of Default has occurred and be
continuing (or if any rights of set-off (other than set-offs against an Account
arising under the contract giving rise to the same Account) or contra accounts
may be asserted with respect to the following), without prior notice to any
Grantor, notify Account Debtors, and other Persons obligated on the Collateral
that Agent has a security interest therein, and that payments shall be made
directly to Agent, for itself and the benefit of Lenders. Upon the request of
Agent, each Grantor shall so notify Account Debtors and other Persons obligated
on Collateral. Once any such notice has been given to any Account Debtor or
other Person obligated on the Collateral, such Grantor shall not give any
contrary instructions to such Account Debtor or other Person without Agent’s
prior written consent.
(d)    Agent may at any time in Agent’s own name or in the name of any Grantor
communicate with Account Debtors, parties to Contracts and obligors in respect
of Instruments to verify with such Persons, to Agent’s reasonable satisfaction,
the existence, amount and terms of Accounts, payment intangibles, Instruments or
Chattel Paper. If an Event of Default shall have occurred and be continuing,
each Grantor, at its own expense, shall cause the independent certified public
accountants then engaged by such Grantor to prepare and deliver to Agent and
each Lender at any time and from time to time promptly upon Agent’s request the
following reports with respect to such Grantor: (i) a reconciliation of all
Accounts; (ii) an aging of all Accounts; (iii) trial balances; and (iv) a test
verification of such Accounts as Agent may request. Each Grantor, at its own
expense, shall deliver to Agent the results of each physical verification, if
any, which such Grantor may in its discretion have made, or caused any other
Person to have made on its behalf, of all or any portion of its Inventory.
15.    TRADEMARK COLLATERAL.
(a)    The Grantors may from time to time elect to include certain of their
United States Trademarks as Collateral hereunder and in connection therewith
shall deliver to the Agent a written notice in the form of Exhibit A hereto (the
“Trademark Inclusion Notice”) identifying all Trademarks to be included as
Collateral hereunder that are being pledged under Section 15(a) (the “Trademark
Collateral”).
(b)    Following delivery of the Trademark Inclusion Notice:
(i)    Each Grantor agrees to take all action reasonably requested by the Agent
(including, without limitation, the filing of a trademark security agreement
with the United States Patent and Trademark Office) or otherwise necessary to
create a valid and continuing Lien on and, upon the filing of appropriate
financing statements, a perfected Lien in favor of the Agent on such Grantor’s
Trademark Collateral.
(ii)    Each Grantor shall thereafter notify Agent promptly if it knows that any
application or registration relating to any Trademark Collateral may become
abandoned or dedicated, or of any adverse determination or development
(including the

14



--------------------------------------------------------------------------------



institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office or any court) regarding such
Grantor’s ownership of any such Trademark Collateral, its right to register the
same, or to keep and maintain the same.
(iii)    Each Grantor shall take all actions appropriate under the circumstances
or reasonably requested by Agent to obtain the relevant registration and to
maintain the registration of each of the Trademark Collateral, including the
filing of applications for renewal, affidavits of use, affidavits of
noncontestability and opposition and interference and cancellation proceedings,
unless such Grantor shall determine in its reasonable business judgment that
such Trademark Collateral is not material to the conduct of its business.
(iv)    In the event that any of the Trademark Collateral is infringed upon, or
misappropriated or diluted by a third party, such Grantor shall notify Agent
promptly after such Grantor learns of such infringement. Each Grantor shall,
unless it shall reasonably determine that such Trademark Collateral is not
material to the conduct of its business or operations, promptly take appropriate
action to protect such Trademark Collateral, including, where such Grantor
believes in its reasonable business judgment that it would be prudent to do so,
sue for infringement, misappropriation or dilution and to recover any and all
damages for such infringement, misappropriation or dilution, and shall take such
other actions as Agent shall reasonably request under the circumstances to
protect such Trademark Collateral.
16.    INDEMNIFICATION. In any suit, proceeding or action brought by Agent or
any Lender relating to any Collateral for any sum owing with respect thereto or
to enforce any rights or claims with respect thereto, the Grantors, jointly or
severally, will save, indemnify and keep Agent and Lenders harmless from and
against all expense (including reasonable attorneys’ fees and expenses), loss or
damage suffered by reason of any defense, setoff, counterclaim, recoupment or
reduction of liability whatsoever of the Account Debtor or other Person
obligated on the Collateral, arising out of a breach by any Grantor of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to, or in favor of, such obligor or its successors
from such Grantor, except in the case of Agent or any Lender, to the extent such
expense, loss, or damage is attributable to the gross negligence or willful
misconduct of Agent or such Lender as finally determined by a court of competent
jurisdiction. All such obligations of the Grantors shall be and remain
enforceable against and only against such Grantors and shall not be enforceable
against Agent or any Lender.
17.    LIMITATION ON LIENS ON COLLATERAL. No Grantor will create, permit or
suffer to exist, and will defend the Collateral against, and take such other
action as is necessary to remove, any Lien on the Collateral except Liens
permitted by Section 7.10(b) of the Credit Agreement, and will defend the right,
title and interest of Agent and Lenders in and to any of such Grantor’s rights
under the Collateral against the claims and demands of all Persons whomsoever.

15



--------------------------------------------------------------------------------



18.    NOTICE REGARDING COLLATERAL. Each Grantor will advise Agent promptly, in
reasonable detail of any Lien (other than Liens permitted by Section 7.10(b) of
the Credit Agreement) or claim made or asserted against any of the Collateral.
19.    REMEDIES; RIGHTS UPON DEFAULT.
(a)    In addition to all other rights and remedies granted to it under this
Agreement, the Credit Agreement, the other Loan Documents and under any other
instrument or agreement securing, evidencing or relating to any of the
Obligations, if any Event of Default shall have occurred and be continuing,
Agent may exercise all rights and remedies of a secured party under the UCC.
Without limiting the generality of the foregoing, each Grantor expressly agrees
that in any such event Agent, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon any Grantor or any other Person
(all and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the UCC and other applicable law), may
forthwith enter upon the premises of such Grantor where any Collateral is
located through self-help, without judicial process, without first obtaining a
final judgment or giving such Grantor or any other Person notice and opportunity
for a hearing on Agent’s claim or action and may collect, receive, assemble,
process, appropriate and realize upon the Collateral, or any part thereof, and
may forthwith sell, lease, license, assign, give an option or options to
purchase, or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at a public or
private sale or sales, at any exchange at such prices as it may deem acceptable,
for cash or on credit or for future delivery without assumption of any credit
risk. Agent or any Lender shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of Agent and Lenders, the whole or any part of said
Collateral so sold, free of any right or equity of redemption, which equity of
redemption such Grantor hereby releases. Such sales may be adjourned and
continued from time to time with or without notice. Agent shall have the right
to conduct such sales on any Grantor’s premises or elsewhere and shall have the
right to use any Grantor’s premises without charge for such time or times as
Agent deems necessary or advisable.
(b)    Each Grantor further agrees, at Agent’s request, to assemble the
Collateral and make it available to Agent at a place or places designated by
Agent which are reasonably convenient to Agent and such Grantor, whether at such
Grantor’s premises or elsewhere. Until Agent is able to effect a sale, lease, or
other disposition of Collateral, Agent shall have the right to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or its value or for any other purpose deemed
appropriate by Agent. Agent shall have no obligation to any Grantor to maintain
or preserve the rights of such Grantor as against third parties with respect to
Collateral while Collateral is in the possession of Agent. Agent may, if it so
elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of Agent’s remedies (for the benefit of Agent and
Lenders), with respect to such appointment without prior notice or hearing as to
such appointment. Agent shall apply the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale to the Obligations as
provided in the Credit Agreement, and only after so paying over such net
proceeds, and after the payment by Agent of any other amount required by any
provision of law, need Agent account for the surplus, if any, to such Grantor.
To the maximum extent permitted

16



--------------------------------------------------------------------------------



by applicable law, each Grantor waives all claims, damages, and demands against
Agent or any Lender arising out of the repossession, retention or sale of the
Collateral except such as arise out of the gross negligence or willful
misconduct of Agent or such Lender as finally determined by a court of competent
jurisdiction. Each Grantor agrees that ten (10) days prior notice by Agent of
the time and place of any public sale or of the time after which a private sale
may take place is reasonable notification of such matters. Each Grantor shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Obligations, including any attorneys’
fees or other expenses incurred by Agent or any Lender to collect such
deficiency.
(c)    Except as otherwise specifically provided herein, each Grantor hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Agreement or
any Collateral.
(d)    To the extent that applicable law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, each Grantor acknowledges and
agrees that it is commercially reasonable for the Agent (a) to fail to incur
expenses reasonably deemed significant by the Agent to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (b) to fail to obtain
third party consents for access to Collateral to be disposed of, or to obtain
or, if not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (c) to fail to exercise collection remedies against Account Debtors
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral, (d) to exercise collection remedies against Account
Debtors and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
Persons, whether or not in the same business as such Grantor, for expressions of
interest in acquiring all or any portion of such Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (k) to purchase insurance or
credit enhancements to insure the Agent against risks of loss, collection or
disposition of Collateral or to provide to the Agent a guaranteed return from
the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any of the Collateral. Each Grantor acknowledges
that the purpose of this Section 19(d) is to provide non-exhaustive indications
of what actions or omissions by the Agent would not be commercially unreasonable
in the Agent’s exercise of remedies against the Collateral and that other
actions or omissions by the Agent shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 19(d). Without
limitation upon the foregoing, nothing contained in this Section 19(d) shall be
construed to grant any rights to any Grantor or to impose any duties on Agent
that would not have been granted or imposed by this Agreement or by applicable
law in the absence of this Section 19(d).

17



--------------------------------------------------------------------------------



20.    GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY. For the purpose of
enabling Agent to exercise rights and remedies under Section 19 hereof  and the
other Loan Documents (including taking possession of, holding, processing,
completing or assembling, preparing for sale, marketing, selling or otherwise
disposing of Collateral) at such time and for so long as Agent shall be lawfully
entitled to exercise such rights and remedies after an Event of Default, each
Grantor hereby grants to Agent, wherever permitted by law or by agreement, for
the benefit of Agent and Lenders, a nonexclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, license or
sublicense any intellectual property now owned or licensed  or hereafter
acquired or licensed by such Grantor, and wherever the same may be located, and
including in such license access to all media embodying such licensed property
or in which any of the licensed property may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof.
21.    LIMITATION ON AGENT’S AND LENDERS’ DUTY IN RESPECT OF COLLATERAL. Agent
and each Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither Agent nor any Lender shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of Agent or such Lender, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.
22.    MISCELLANEOUS.
(a)    Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should such Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of such Grantor’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.
(b)    Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Agreement, each such notice,
demand, request, consent, approval, declaration or other communication shall be
in writing and shall be given in the manner, and deemed received, as provided
for in the Credit Agreement.
(c)    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall, to the maximum extent permitted by
applicable law, be ineffective to the extent of such prohibition

18



--------------------------------------------------------------------------------



or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Agreement. This Agreement is to be read, construed
and applied together with the Credit Agreement and the other Loan Documents
which, taken together, set forth the complete understanding and agreement of
Agent, Lenders and Grantor with respect to the matters referred to herein and
therein.
(d)    No Waiver; Cumulative Remedies. Neither Agent nor any Lender shall by any
act, delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
Agent and then only to the extent therein set forth. A waiver by Agent of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Agent would otherwise have had on any future occasion.
No failure to exercise nor any delay in exercising on the part of Agent or any
Lender, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law. None of the
terms or provisions of this Agreement may be waived, altered, modified or
amended except by an instrument in writing, duly executed by Agent and each
Grantor.
(e)    Limitation by Law. All rights, remedies and powers provided in this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.
(f)    Termination of this Security Agreement.
(a) Subject to Section 22(a) hereof, this Agreement shall terminate upon all
Letters of Credit being Fully Supported, the payment in full of all other
Obligations (other than indemnification Obligations as to which no claim has
been asserted) and the termination of all Commitments under the Credit
Agreement.
(b)    Upon any sale or other transfer by a Grantor of any Collateral that is
permitted under the Credit Agreement to any Person that is not a Grantor, or,
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to the Credit Agreement, the
security interest in such Collateral shall automatically be released.
(c)    The Agent agrees that upon such termination or release of the security
interests or release of any Collateral, the Agent shall, at the expense of the
Grantors, execute and deliver to each Grantor such documents as such Grantor
shall reasonably request to evidence the termination of the security interests
or the release and reassignment of such Collateral, as the case may be.

19



--------------------------------------------------------------------------------



(g)    Successors and Assigns. This Agreement and all obligations of each
Grantor hereunder shall be binding upon the successors and assigns of each
Grantor (including any debtor-in-possession on behalf of such Grantor) and
shall, together with the rights and remedies of Agent, for the benefit of Agent
and Lenders, hereunder, inure to the benefit of Agent and Lenders, all future
holders of any instrument evidencing any of the Obligations and their respective
successors and assigns. No sales of participations, other sales, assignments,
transfers or other dispositions of any agreement governing or instrument
evidencing the Obligations or any portion thereof or interest therein shall in
any manner affect the Lien granted to Agent, for the benefit of Agent and
Lenders, hereunder. No Grantor may assign, sell, hypothecate or otherwise
transfer any interest in or obligation under this Agreement.
(h)    Counterparts. This Agreement may be authenticated in any number of
separate counterparts, each of which shall collectively and separately
constitute one and the same agreement. This Agreement may be authenticated by
manual signature, facsimile or, if approved in writing by Agent, electronic
means, all of which shall be equally valid.
(i)    Governing Law. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE, AND
ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. GRANTOR HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW
YORK, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN ANY GRANTOR, AGENT AND LENDERS PERTAINING TO THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, PROVIDED, THAT AGENT, LENDERS
AND EACH GRANTOR ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY, CITY OF NEW YORK, AND,
PROVIDED, FURTHER, NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.
EACH GRANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH GRANTOR HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY
HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF
AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH GRANTOR HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY
BE MADE

20



--------------------------------------------------------------------------------



BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH GRANTOR AT THE ADDRESS SET
FORTH IN SECTION 14.8 OF THE CREDIT AGREEMENT AND THAT SERVICE SO MADE SHALL BE
DEEMED COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR THREE (3) DAYS
AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.
(j)    Waiver of Jury Trial. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT, LENDERS, AND ANY
GRANTOR ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO.
(k)    Section Titles. The Section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.
(l)    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
(m)    Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Section 22(i) and Section 22(j), with its counsel.
(n)    Benefit of Lenders. All Liens granted or contemplated hereby shall be for
the benefit of Agent and Lenders, and all proceeds or payments realized from
Collateral in accordance herewith shall be applied to the Obligations in
accordance with the terms of the Credit Agreement.
    

21



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
ANNTAYLOR, INC.
By: /s/ Michael J. Nicholson    
Name:    Michael J. Nicholson
Title: Executive Vice President, Chief Financial Officer and Treasurer
ANN INC.
By: /s/ Michael J. Nicholson    
Name:    Michael J. Nicholson
Title: Executive Vice President, Chief Financial Officer and Treasurer
ANNCO, INC.
By: /s/ Michael J. Nicholson    
Name:    Michael J. Nicholson
Title: Executive Vice President, Chief Financial Officer and Treasurer
ANNTAYLOR DISTRIBUTION SERVICES, INC.
By: /s/ Michael J. Nicholson    
Name:    Michael J. Nicholson
Title: Executive Vice President, Chief Financial Officer and Treasurer
ANNTAYLOR RETAIL, INC.
By: /s/ Michael J. Nicholson    
Name:    Michael J. Nicholson
Title: Executive Vice President, Chief Financial Officer and Treasurer

Signature Page
Fourth Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------







ANN CARD SERVICES, INC.
By: /s/ Michael J. Nicholson    
Name:    Michael J. Nicholson
Title: Executive Vice President, Chief Financial Officer and Treasurer





Signature Page
Fourth Amended and Restated Pledge and Security Agreement





--------------------------------------------------------------------------------








BANK OF AMERICA, N.A.,
as Agent
By: /s/ Matthew Potter    
Name: Matthew Potter
Title: Vice President



Signature Page
Fourth Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------








SCHEDULE I
to
SECURITY AGREEMENT
LOCATION OF COLLATERAL
A.    Location of Chief Executive Office
B.    Location of Books and Records
C.    Location of Collateral
D.    Location of all other places of business






--------------------------------------------------------------------------------






SCHEDULE II
to
SECURITY AGREEMENT
JURISDICTION OF ORGANIZATION




A.
Each Grantor’s official name:

B.
Type of entity (i.e. corporation, partnership, limited partnership, limited
liability company)

C.
Organizational identification number issued by each Grantor’s state of
incorporation or organization or a statement that no such number has been
issued.

D.
State of Incorporation or Organization.





--------------------------------------------------------------------------------






SCHEDULE III




Pledged Notes


Grantor
Securities Issuer (Jurisdiction of Organization
Date
Original Principal Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------






EXHIBIT A


Form of Trademark Inclusion Notice


Date: __________, 20__
To:
Bank of America, N.A., as Agent

Ladies and Gentlemen:


ANNTAYLOR, INC., a Delaware corporation (“ATI”), ANNCO, INC., a Delaware
corporation (“ANNCO”), ANNTAYLOR DISTRIBUTION SERVICES, INC., a Delaware
corporation (“AT Distribution”), ANNTAYLOR RETAIL, INC., a Florida corporation
(“AT Retail”), ANN CARD SERVICES, INC., a Florida corporation (“ACS”), and ANN
CANADA INC., a Canadian corporation (“Ann Canada”; ATI, ANNCO, AT Distribution,
AT Retail, ACS and Ann Canada may be referred to individually herein as a
“Borrower” or collectively as the “Borrowers”), the financial institutions
parties thereto, BANK OF AMERICA, N.A., as Administrative Agent and Collateral
Agent for the Lenders (in such capacities, the “Agent”), JPMORGAN CHASE BANK,
N.A., as Syndication Agent and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Documentation Agent, are parties to that certain Fourth Amended and Restated
Credit Agreement dated as of December 19, 2012 (as amended, modified,
supplemented, extended or restated from time to time, the “Credit Agreement”).


In connection with the Credit Agreement, the Agent, Parent and the Borrowers
(other than Ann Canada) (collectively, the “Grantors”) are parties to that
certain Fourth Amended and Restated Pledge and Security Agreement, dated as of
December 19, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Security Agreement”).


Capitalized terms used herein and not otherwise defined herein shall have the
meaning given such terms in the Credit Agreement or Security Agreement, as
applicable.


This Trademark Inclusion Notice is given in connection with Section 15 of the
Security Agreement and the undersigned Grantors hereby:


1.    Pledge and grant to Agent for the benefit of the Secured Parties a lien on
and security interest in and to all of its right, title and interest in, to and
under all of the United States trademarks, service marks, trademark and service
mark registrations, and applications for trademark or service mark registration
and any renewals thereof listed on Schedule 1 attached hereto, including all
income, royalties, damages and payments now and hereafter due and/or payable
with respect thereto (including without limitation damages for past or future
infringements thereof), the right to sue or otherwise recover for all past,
present and future infringements thereof, and all other rights of any kind
whatsoever of each Grantor accruing thereunder or pertaining thereto, and all
proceeds thereof, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each such trademark and service
mark (the “Pledged Trademarks”), which such security interest shall secure the
Obligations.



1



--------------------------------------------------------------------------------






2.    Give notice that effective as of the date hereof, all Pledged Trademarks
shall constitute “Collateral” under the Security Agreement.




ANNTAYLOR, INC.
By:     
Name:    ______________________________
Title: _______________________________
ANN INC.
By:     
Name:    ______________________________
Title: _______________________________
ANNCO, INC.
By:     
Name:    ______________________________
Title: _______________________________
ANNTAYLOR DISTRIBUTION SERVICES, INC.
By:     
Name:    ______________________________
Title: _______________________________
ANNTAYLOR RETAIL, INC.
By:     
Name:    ______________________________
Title: _______________________________



2



--------------------------------------------------------------------------------








ANN CARD SERVICES, INC.
By:     
Name:    ______________________________
Title: _______________________________
    

3



--------------------------------------------------------------------------------






SCHEDULE 1
to
TRADEMARK INCLUSION NOTICE


TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS




United States Trademark Registrations:


Grantor
Trademark
Registration Number
Registration Date
 
 
 
 
 
 
 
 



United States Trademark Applications:


Grantor
Trademark
Application Number
Application Date
 
 
 
 
 
 
 
 








4

